Citation Nr: 1642590	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right shoulder recurrent dislocation with degenerative arthritis of the AC and glenohumeral joint.

 2.  Entitlement to an initial compensable evaluation for scar, status post-surgery, right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held on July 16, 2015, in San Antonio, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal was remanded in March 2016 for additional development and consideration, including scheduling the Veteran for a VA examination.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, further development is necessary prior to final adjudication of the claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his service-connected right shoulder disability with post-surgical scar are more disabling that the current evaluations reflect.  

Given that the Veteran's last VA examination was in 2009 and he provided evidence that his condition had worsened since then, the Board determined in March 2016 that a new examination was necessary to evaluate the current severity of the Veteran's right shoulder disability with post-surgical scar.  See 38 U.S.C.A. § 5103A (d) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (c) (4) (2015).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The record demonstrates that the Veteran was scheduled for a VA examination on April 14, 2016 and failed to report to the examination.  Of note, however, in a June 2016 correspondence, the Veteran reported that he was unable to attend that examination due to the fact that at the time of his examination he presented to the emergency room for treatment.  The Veteran requested that his examination be rescheduled stating that he will report to a rescheduled examination.  VA treatment records confirm that the Veteran had been admitted for treatment and was hospitalized on the date of the scheduled VA examination.  

The Board finds that the Veteran has shown good cause for missing the examination, and on remand, the examination should be rescheduled.  See 38 C.F.R. § 3.655 (2015).  On remand, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  

Although the Board notes that this case involves the right shoulder, a joint of an upper extremity, the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument in Correia that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  Instead, the Court stated that whether upper extremities are or can be weight-bearing is a medical question.  Correia, 28 Vet.App. at 168, Footnote 7.  Therefore, on remand, the VA examiner should state whether the right shoulder is or can be considered a weight-bearing joint for purposes of compliance with the Court's opinion in Correia.  

Finally, the Board notes that the most recent Supplemental Statement of the Case dated April 2016 was returned as undeliverable by the post office.  Upon review of the record, it appears that the letter sent to the Veteran was addressed to a "78242" zip code.  While the record does indicate that the Veteran had previously responded to mail that was addressed to him with the "78242" zip code, in his most recent correspondence in May 2016 the Veteran noted a different zip code.  As there is some question as to whether a proper zip code was used to send him the April 2016 Supplemental Statement of the Case, on remand the AOJ should attempt to verify the Veteran's correct address.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address and update his address of record to reflect the current address, if necessary.  

2.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of his service-connected right shoulder disorder with scar.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  

a.  The examiner must conduct full range of motion studies of the right shoulder (expressed in degrees).  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  The VA examiner should state whether the right shoulder is or can be considered a "weight-bearing joint" for purposes of range of motion testing of the joint.  Correia, 28 Vet.App. at 168, Footnote 7.  

The examiner should render specific findings as to whether, on range of motion testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should state whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side.

b.  Report the number, location, and nature of the Veteran's post-surgical right shoulder scar(s).  Additionally, include the size of the scar(s) and describe whether any such scar is painful (by report and by observation) and/or unstable, deep or superficial, and linear or non-linear.

c.  The examination should include a statement as the effect of the Veteran's service-connected right shoulder disability and post-surgical scar on the Veteran's occupational functioning and daily activities.  

The examiner should consider all evidence, including lay statements regarding his symptoms, and must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.

4.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

